DETAILED ACTION
	This action is in response to Applicant’s amendment filed on May 2, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11, 13, 14, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cattin et al. (U.S. Publication No. 2017/0007328) in view of Bimkrant et al. (U.S. Publication No. 2008/0249355).
Cattin et al. discloses a system for providing orientation data to a user during a medical procedure performed on a subject, the system comprising (Abstract - method of controlling a surgical intervention to a bone (31); controlling the orientation of an intervention instrument (1) equipped with an orientation sensor (2) during the surgical intervention): a medical device configured to engage a portion the subject and including a handle (Fig. 1; Para [0046]- FIG. 1 shows a pedicle finder 1 as an intervention instrument; The pedicle finder 1 comprises a grip 11, a shaft 12 and tapered tip 13); an electrical component and configured to generate data related to an orientation of the medical device during the medical procedure (Para [0046]-[0047], [0050]- The pedicle finder 1 is equipped with an orientation sensor 2 having an accelerometer, a gyroscope and a magnetometer; the orientation sensor 2 continuously provides the signal comprising the accelerometer, gyroscope and magnetometer information to the computer 8); a display device physically separate from the medical device and in communication the electrical component, the display device including a processor configured to receive and process the data related to the orientation of the medical device, and display information related to the orientation of the medical device to the user based on the data (Para [0047], (0050); the orientation sensor 2 has an accelerometer 22, a gyroscope 23 and a magnetometer 24. It is arranged to provide a signal via its wireless sender 81 and the wireless receiver 81 to the computer 8; the computer 8 has a processing unit (CPU), a memory and a data storage; the orientation sensor 2 continuously provides the signal comprising the accelerometer, gyroscope and magnetometer information to the computer 8). 
Cattin et al. does not teach an electrical component disposed within the handle. However, Birnkrant teaches a medical device configured to engage a portion the subject and including a handle and, an electrical component disposed completely within the handle (Figure 4; Para [0024), (0056]- laryngoscope system is provided comprising a handle having a cavity located therein, the cavity having a connector, a blade coupled to the handle and a control circuit detachably connectable to the connector; control circuit 202 is insertable into a cavity 216 of handle 204 and lies essentially flush with handle 204 with fully inserted (FIG. 4). It would have been obvious to one of ordinary skill in the art to combine the medical device taught by Cattin eta l. with the medical device handle taught by Birnkrant since doing so would incorporate the orientation sensor circuitry completely within the handle without adding additional size to the instrument and thereby accurately determine the orientation data of the device handle. 
Regarding claim 2, Cattin et al. teaches a pedicle angle finder system to provide guidance to a user during a medical procedure performed on a subject, the system comprising (Abstract - method of controlling a surgical intervention to a bone (31);  controlling the orientation of an intervention instrument (1) equipped with an orientation sensor (2) during the surgical intervention): a medical device including a handle and a shaft (Fig. 1; Para [0046]- FIG. 1 shows a pedicle finder 1 as an intervention instrument; The pedicle finder 1 comprises a grip 11, a shaft 12 and tapered tip 13); the shaft coupled to the handle and configured to engage a pedicle of the subject during the medical procedure (Para [0050]- the fourth step 94 the tapered tip 13 of the pedicle finder 1 is positioned and applied at the entry point 33 of the vertebra); electrical component configured to generate data related to a medial angle and a sagittal angle of the handle during the medical procedure (Para [0017], [0046]-[0047], [0050]- The pedicle finder 1 is equipped with an orientation sensor 2 having an accelerometer, a gyroscope and a magnetometer; The orientation sensor 2 continuously provides the signal comprising the accelerometer, gyroscope and magnetometer information to the computer 8; information can, e.g. comprise X-, Y- and Z­ coordinates, a tilt angle, a rotational angle, a sagittal angle being an angle in a sagittal plane of a body of a patient, an axial angle being an angle in a transversal plane of the body of the patient, a latero-medial angle, or any combinations thereof); a display device in wireless communication with the electrical component and including a processor configured to receive and process the data from the electrical component, and display information related to the medial angle and the sagittal angle of the handle to the user based on the data (Para [0047], [0050]- The orientation sensor 2 has an accelerometer 22, a gyroscope 23 and a magnetometer 24. It is arranged to provide a signal via its wireless sender 81 and the wireless receiver 81 to the computer 8); The computer 8 has a processing unit (CPU), a memory and a data storage; The orientation sensor 2 continuously provides the signal comprising the accelerometer, gyroscope and magnetometer information to the computer 8. 
Cattin et al. does not teach a medical device including a shaft, the shaft coupled to the handle and configured to engage a pedicle of the subject during the medical procedure; a medical device including a handle and a shaft, the handle including an internal cavity, and an electrical component removably positioned within the internal cavity and completely disposed within a portion of the medical device. However, Birnkrant teaches a medical device including a handle and a shaft, the handle including an internal cavity, and an electrical component removably positioned within the internal cavity (Abstract; Para [0024], [0056]- laryngoscope system is provided comprising a handle having a cavity located therein, the cavity having a connector, a blade coupled to the handle and a control circuit detachably connectable to the connector; control circuit 202 is insertable into a cavity 216 of handle 204 and lies essentially flush with handle 204 with fully inserted (FIG. 4)). It would have been obvious to one of ordinary skill in the art to combine the medical device taught by Cattin et al. with the medical device handle taught by Birnkrant since doing so would incorporate the orientation sensor circuitry completely within the handle without adding additional size to the instrument and thereby accurately determine the orientation data of the device handle.
Regarding claim 3, Bimkrant teaches the handle includes a housing defining an internal cavity and a support member configured to be removably disposed within the internal cavity and the electrical component is supported by the support member within the internal cavity (Para [0054]-[0057]).
Regarding claim 4, Bimkrant teaches the handle includes two members removably coupled together to define the internal cavity (Fig. 3 and 9; Para [0024], [0055]).
Regarding claim 5, Cattin et al. teaches the electrical component includes an inertial measuring unit with an accelerometer and a gyroscope (Para [0046]) and a microcontroller (Para [0047]-[0048]).
Regarding claim 8, Birnkrant teaches the electrical component is removably coupled to the handle (Para (0054)-(00591).
Regarding claim 11, Cattin et al. teaches the processor of the display device is further configured to display images of the subject obtained by at least one of fluoroscopy and a CT scan concurrently with the information (Para [0020]-[0023], [0026], [0048]-[0051], [0053]-[0055]). 
Regarding claim 13, Cattin et al. teaches a portion of the medical device is electrically conductive, and the electrical component is configured to generate a current through the electrically conductive portion (Para [0047]-[00511]).

Regarding claim 14, Cattin et al. teaches the medical device comprises an illumination source (Para [0008]-[0009]).
Regarding claim 16, Cattin et al. teaches the handle is substantially egg shaped (Fig. 4)
	Regarding claim 17, Regarding claim 17, Cattin et al. teaches the medical device comprises a pedicle finder and includes a shaft coupled to the handle (Para [0046]-[0047]) or a pedicle screwdriver and includes a screwdriver coupled to the handle (Fig. 5; para [0016], [00511]).
Regarding claim 19, Cattin et al. teaches the electrical component is configured to detect one of a medial angle and a sagittal angle of the medical device relative to a reference position (Para [0005], [0017]-[00201]).
Claims 20-22, 26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Walt et al. (U.S. Publication No. 2016/0213383) in view of Anderson (U.S. Publication No. 2016/0239610).
Van der Walt et al. discloses a method of providing angular guidance to a user during a medical procedure performed on a subject using a system comprising a medical device, an electrical component, and a display device, the method comprising the steps of (Abstract - Systems and methods for joint replacement, include a surgical orientation device; orientation device and orthopedic fixtures can be used to locate the orientation of an axis in the body): coupling the electrical component to the medical device, including positioning the electrical component within a handle of the medical device so that the electrical component is completely disposed within a portion of the medical device (considering that case of 12 is the handle, the electrical components are disposed completely therein)(Para [0099], [0180]- one or more components of an orthopedic fixture, and can be attached or removed at various stages of an orthopedic procedure; attachment structures 28 can facilitate attachment of the surgical orientation device 12 to another device, such as for example the coupling device); generating data, via the electrical component, related to a medial angle and a sagittal angle of the medical device during the medical procedure (Para [0010], [0013]- device can comprise a portable housing configured to connect to a knee bone by way of the orthopedic fixtures, and a sensor located within the housing, the sensor configured to monitor the orientation of the housing in the three-dimensional coordinate reference system, the sensor further configured to generate orientation data corresponding to the monitored orientation of the surgical orientation device; monitoring an orientation of a surgical orientation device having an associated three-dimensional coordinate reference system during an orthopedic procedure); wirelessly communicating the data from the electrical component to the display device (Para [0116]-[0117], [0189], [0464] the display 1110 can comprise an LCD or other type screen display, electronic control unit 1102 communicates with the display; output from the electronic control unit 1102 can be sent to external display devices, (e.g., via a wireless network communication link); control module configured to receive the orientation data from the sensor module and convert it to objective signals for presentation on the display module; sensor 40 can include a microcontroller and/or communication device (e.g. infrared or other wireless technology (e.g. Bluetooth.TM.)) which can relay information from the additional sensor 40 to the electronic control unit 1102); displaying information related to the data to the user via the display device (Para [0107], [0116]-[0118], [0134], [0198] - The display can be configured to display one or more on-screen graphics. The on-screen graphics can comprise graphical user interface ("GUI") images or icons. The GUI images can include instructive images, such as illustrated surgical procedure steps, or visual indicators of the orientation information received from the sensor(s) 1104. For example, the display can be configured to display degrees and either a positive or negative sign to indicate direction of rotation from a reference plane; measured by the sensor 1104 can also be used to determine changes in a medial-lateral orientation (e.g., varus/valgus rotation) of the surgical orientation device, the orientation of the sagittal plane); repeating steps b) through e) as the medical device is moved relative to the subject until the medical procedure is complete (Para [0104], (0488]­ provide a real-time degree measurement of the varus/valgus angle of the surgical orientation device 12; the sensor(s) can be configured to provide continuous real-time data to the surgical orientation device 12. The electronic control unit 1102 can be configured to receive the real-time data from the sensor(s) 1104 and to use the sensor data to determine, estimate, and/or calculate an orientation or position of the surgical orientation device 12. The orientation information can be used to provide feedback to a user during the performance of a surgical procedure); and removing the electrical component from the medical device (Para [0180], [0292]- one or more components of an orthopedic fixture, and can be attached or removed at various stages of an orthopedic procedure; the surgical orientation device 12 and coupling device 14 can be removed from the landmark acquisition assembly 312). Van der Walt et al. does not teach establishing a wireless connection between the electrical component and the display device. However, Andersen teaches a wireless medical device comprising an electrical component, further comprising establishing a wireless connection between the electrical component and the display device (Para (0018], [0141]-(0142] - system for establishing wireless communication between at least one medical device having a predefined unique identification and at least one communication unit provided with a primary two-way wireless data communication interface; medical device 2 is equipped with a tag member 24 configured to transmit radio frequency signal; the activation signal 32 is received by the medical device 2, the laptop 4 may identify the unique identification of the medical device 2, e.g., by receiving a response signal 34 transmitted by the medical device 2. Hereafter, the laptop 4 is ready to receive data stored in the data storage 46 of the medical device 2). It would have been obvious to one of ordinary skill in the art to combine the medical device taught by van der Walt et al. with the method of establishing wireless connection in view of Andersen since doing so would securely and conveniently transmit the data to external devices for processing and visualizing. 
Regarding claim 21, van der Walt et al. teaches displaying instructions to the user, via the display device, to orient the medical device to a reference orientation associated with a stored reference medial and sagittal (Para [0012], [0116]-[0118]).
Regarding claim 22, van der Walt et al. teaches calibrating the medical device following step b (Para [0127]-[01291] wherein calibrating the medical device includes aligning the medical device and storing a current orientation of the medical device as a reference orientation (Para [0127]-[01201]).
Regarding claim 26, van der Walt et al. teaches includes detecting the medial angle and the sagittal angle via an inertial measuring unit of the electrical component (Para [0198), [0208]-[02101]).
Regarding claim 30, van der Walt et al. teaches generating a current through an electrically conductive portion of the medical device in response to a user input (Para [0110]-[01121]).
Claims 24, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Walt et al. (U.S. Publication No. 2016/0213383) in view of Andersen (U.S. Publication No. 2016/0239610) and further in view of Cattin et al. (U.S. Publication No. 2017/0007328).
Regarding claim 24, neither van der Walt et al. nor Andersen teaches the medical procedure is a spinal fusion. However, Cattin et al. teaches the medical procedure is a spinal fusion (Abstract; Para [0018]-[0021]). It would have been obvious to one of ordinary skill in the art to combine the medical device taught by van der Walt et al. and Andersen with those of Cattin et al. since doing so would guide the surgeon during a spinal fusion procedure.
Regarding claim 25, neither van der Walt et al. nor Andersen teaches the medical device is one of a pedicle finder and a pedicle screwdriver. However, Cattin et al. teaches the medical device is one of a pedicle finder and a pedicle screwdriver (Abstract; Para [0046]-[0047]). It would have been obvious to one of ordinary skill in the art to combine the medical device taught by van der Walt et al. and Andersen with those of Cattin et al. since doing so would guide the surgeon during a spinal fusion procedure.
Regarding claim 29, neither van der Walt et al. nor Andersen teaches receiving a target orientation of the medical device and displaying on the display device with the information, at least one of: the target orientation and images of the subject obtained by at least one of fluoroscopy and a CT scan. However, Cattin et al. teaches receiving a target orientation of the medical device and displaying on the display device with the information, at least one of: the target orientation and images of the subject obtained by at least one of fluoroscopy and a CT scan (Para [0020]-[0023], [0026]). It would have been obvious to one of ordinary skill in the art to combine the medical device taught by van der Walt et al. and Andersen with those of Cattin et al. since doing so would guide the surgeon during the procedure.

Response to Arguments
	In response to Applicant’s argument that Birnkrant et al. fails to disclose an electrical component completely within a handle of the medical device, the Examiner respectfully disagrees. Birmkrant et al. teaches element 202 that contains an electrical component. Element 202 is inserted completely within a handle (204) of a device. As such, element 202 forms part of the handle. Since the electrical component is completely within element 202 which forms part of the handle, the electrical component is completely within the handle of Birnkrant et al. 
	In response to Applicant’s argument that van der Walt fails to teach positioning the electrical component completely within a handle of the medical device, the Examiner respectfully disagrees. It can be considered that the element 12 is a handle and thus the electrical components therein are completely within the handle 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775